In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
LINDA WHEELER,           *
                         *                         No. 13-783V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: August 30, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré Syndrome (“GBS”);
                         *                         Chronic Demyelinating Inflammatory
             Respondent. *                         Polyneuropathy (“CIDP”).
******************** *

Renee J. Gentry, Vaccine Injury Clinic George Washington University Law
School, Washington, DC, for Petitioner;
Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On August 30, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Linda Wheeler on October 8, 2013. In her
petition, petitioner alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on or about October 19, 2010, caused her to suffer Guillain-Barré
Syndrome (“GBS”) and Demyelinating Inflammatory Polyneuropathy (“CIDP”).
Petitioner further alleges that she suffered the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the flu vaccine caused petitioner to suffer GBS,
CIDP or any other injury, and further denies that her current disabilities are a
sequela of a vaccine-related injury. Respondent further denies that the vaccine
caused petitioner any other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $196,177.52, which amount represents
          compensation for first year life care expenses ($11,120.00), pain and
          suffering ($180,000.00), and past unreimbursable expenses
          ($5,057.52) in the form of a check payable to petitioner, Linda
          Wheeler. This amount represents compensation for all damages that
          would be available under 42 U.S.C. § 300aa-15(a).

       b. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the attached stipulation, paid to the life insurance
          company from which the annuity will be purchased (the “Life
          Insurance Company”).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-783V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2